Temple, J.
The order appealed from in this case is in no sense a final order, and is not appealable. Furthermore, it is one the court should have made of its own motion, upon mere suggestion. The assignee was, apparently, in default, as he had not complied with section 29 of the Insolvent Act, which required him to render an account at the expiration of three months.
The assignee cannot at any time be heard to object to an order requiring him to render an account. The court may so order as often as occasion seems to require.
Appeal dismissed.
Patebson, J., and McKjnstey, J., concurred.